Citation Nr: 1030363	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
stromal tumor (GIST), claimed as stomach cancer due to exposure 
to herbicides.

2.  Entitlement to service connection for subclinical 
hyperthyroidism, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for hypogagonadism, claimed 
as low sperm count due to exposure to herbicides.

4.  Entitlement to service connection for rhinorrhea, claimed as 
head colds due to exposure to herbicides.

5.  Entitlement to service connection for hepatitis C, claimed as 
due to exposure to herbicides.

6.  Entitlement to service connection for anemia, claimed as a 
blood disorder with exhaustion due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified before a Decision Review Officer (DRO) in 
December 2007.  In February 2010, the Board requested a 
specialist medical opinion, with respect to his service 
connection claim for GIST, from the Veterans Health 
Administration (VHA).  38 C.F.R. § 20.901(a) (2009).  The report 
has been associated with the claims folder for consideration. 

In the above-mentioned May 2006 rating decision, the RO 
additionally denied a claim of entitlement to service connection 
for diabetes mellitus and nonservice-connected pension.  The 
Veteran filed a February 2007 notice of disagreement indicating 
that he wished to appeal these issues.  The RO subsequently 
granted both service connection for diabetes mellitus, type II 
and nonservice-connected pension in a September 2007 rating 
decision.  The grant of service connection and grant of 
nonservice-connected pension benefits constituted a full award of 
the benefit sought on appeal as to those issues.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the 
Veteran nor his representative submitted a jurisdiction-
conferring notice of disagreement as to the down-stream elements 
of effective date or compensation level within the applicable 
time period.  Thus, those issues are not currently in appellate 
status.  Id.

The issue of entitlement to service connection for rhinorrhea, 
claimed as head colds due to exposure to herbicides, is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any further action is required 
on his part.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the 
Vietnam War, and exposure to Agent Orange is presumed.

2.  The competent medical evidence of record establishes that the 
Veteran's GIST is a soft-tissue sarcoma. 

3.   The Veteran's soft-tissue sarcoma is recognized by the VA as 
causally related to exposure to herbicide agents used in Vietnam.

4.  There is no credible or competent evidence that the Veteran 
has a current diagnosis of hepatitis C or the chronic residuals 
related thereto, at any time during the appeals process.

5.  Subclinical hyperthyroidism, hypogagonadism, and anemia are 
not recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.  

6.  The competent medical evidence of record fails to establish 
that subclinical hyperthyroidism, hypogagonadism, and anemia 
manifested in service or are otherwise related to active duty.  

7.  The competent medical evidence of record establishes that 
anemia did not manifest within one year of service separation. 


CONCLUSIONS OF LAW

1.  GIST, claimed as stomach cancer due to exposure to 
herbicides, was incurred in active service.  38 U.S.C.A. §§ 1110, 
1111, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2009).

2.  Subclinical hyperthyroidism, claimed as due to exposure to 
herbicides, was not incurred in or aggravated by active duty 
service, nor may the disorder be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

3.  Hypogagonadism, claimed as low sperm count due to exposure to 
herbicides, was not incurred in or aggravated by active duty 
service, nor may the disorder be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

4.  Hepatitis C, claimed as due to exposure to herbicides, was 
not incurred in or aggravated by active duty service, nor may the 
disorder be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

5.  Anemia was not incurred in or aggravated by active duty 
service, nor may the disorder be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the claim for GIST, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.  

With respect to his claims for subclinical hyperthyroidism, 
hypogagonadism, hepatitis C, and anemia, the VCAA duty to notify 
was satisfied by way of a letters sent to the Veteran in June 
2005 (anemia), October 2005 (anemia, low sperm count, hypoactive 
thyroid), and in April 2006 (anemia, low sperm count, hypoactive 
thyroid, hepatitis C) that fully addressed all notice elements 
and were sent prior to the initial RO decision in these matters.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  Further, the Veteran submitted 
private treatment records.  And he was provided an opportunity to 
set forth his contentions during the DRO hearing in December 
2007.  

The Board acknowledges, however, that although a VA medical 
examination was provided regarding the issues of entitlement to 
service for subclinical hyperthyroidism, hypogagonadism, 
hepatitis C, and anemia, a VA medical opinion was not obtained to 
determine the nature and etiology of his complaints.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issues for a medical nexus opinion, the 
Board notes that the Federal Circuit, in a recent decision, 
upheld the determination that a VA medical examination is not 
required as a matter of course in virtually every veteran's 
disability case involving a nexus issue.  Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a 
conclusory generalized statement is provided by the Veteran, in 
which case an examination may not be required).  

The Board concludes a medical opinion is not needed in this case.  
Given the absence of in-service evidence of chronic 
manifestations of subclinical hyperthyroidism, hypogagonadism, 
and anemia, no evidence of these disorders for many years after 
separation, and no competent evidence of a nexus between service 
and his claims, a remand for a VA medical opinion would unduly 
delay resolution.  Further, as will be discussed below, there is 
also an absence of a current diagnosis of hepatitis C.  

For the foregoing reasons, the Board concludes that all the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §1110.  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C

The Veteran has contended that he has hepatitis C related to his 
active duty military service.  Significantly, a review of the 
post-service evidence reveals that the Veteran has not been 
diagnosed as having hepatitis C. 

The Board has considered that the Veteran provided a past medical 
history of having hepatitis C at a December 2005 VA treatment 
visit.  However, this reported history is inconsistent with the 
medical records in the claims file.  Moreover, at his May 2006 VA 
examination the Veteran informed the VA examiner that he had had 
testing done in 2004 to determine if he had hepatitis C.  He 
reported that testing had come back negative.  The Veteran 
stated, however, that he thought he was told that he did have 
hepatitis C in a letter.  In a December 2009 informal hearing 
presentation, the Veteran's service representative indicated that 
"the Veteran stated that he received a letter (the source of the 
letter is unknown) alleging that he was diagnosed with hepatitis 
C.  He was tested in 2004 for hepatitis C and the test result was 
negative.  Currently there is no proof that he is infected with 
hepatitis C." 

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof of 
a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
existence of a current disability is the cornerstone of a claim 
for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997). 

The Board notes the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
this case, however, there is no medical evidence of hepatitis C, 
the residuals of hepatitis C, or any other disability that has 
been attributed to hepatitis C at any time during the period 
under appellate review.

In the absence of competent medical evidence showing that the 
Veteran presently has hepatitis C or a disorder that has been 
associated by a medical professional with the residuals of 
hepatitis C, there is no basis for the granting of direct service 
connection for this condition. 

GIST, Subclinical Hyperthyroidism, Hypogagonadism, and Anemia

The Board will first address the Veteran's contentions that his 
GIST, subclinical hyperthyroidism, hypogagonadism, and anemia are 
due to his exposure to herbicides during his active service in 
Vietnam.  In this regard, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2009) 
are also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's records establish that he had active service in the 
Republic of Vietnam within the presumptive period specified 
above.  As such, it is presumed that the Veteran was exposed to 
an herbicide agent during active service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  

With respect to his service connection claim for GIST, VA 
treatment records reflect that the Veteran was diagnosed with 
GIST as early as July 2005.  It was unclear from this diagnosis 
whether or not this particular disease was considered a soft-
tissue sarcoma, enabling presumptive service connection to be 
established.  A March 2010 VHA opinion was obtained to address 
this question.  The examiner indicated that the Veteran's GIST 
was in fact a soft-tissue sarcoma.  The examiner's conclusion was 
supported by a thorough listing of the background information 
used to arrive at this conclusion.  The examiner further noted 
that the Veteran's GIST would not fall under the category of 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma. 

As the Veteran is presumed to have been exposed to herbicides in 
Vietnam, and GIST is a soft-tissue sarcoma other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma, 
which is among the diseases listed under 38 C.F.R. § 3.309(e), a 
grant of service connection is warranted.

With respect to his claims for subclinical hyperthyroidism, 
hypogagonadism, and anemia, despite his presumed exposure to an 
herbicide agent, presumptive service connection under 38 C.F.R. 
§ 3.307(a)(6) is still not for application.  Indeed, service 
connection is only warranted on this basis for a specific list of 
diseases set forth under 38 C.F.R. § 3.309(e).  As these 
disorders are not among those listed under 38 C.F.R. § 3.309(e) 
an award of presumptive service connection based on herbicide 
exposure is not warranted.  

Next, where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the 
evidence does not show a causal relationship between the claimed 
disorders and in-service herbicide exposure or to any other 
incident of active service, as will be discussed below. 

	Service treatment records do not reflect complaints or treatment 
related to subclinical hyperthyroidism, hypogagonadism, and 
anemia.  At his July 1967 separation examination, the clinical 
evaluation of his endocrine system and genitourinary system were 
normal.  Further, laboratory findings revealed a non-reactive 
serology test.  As such, chronic hyperthyroidism, hypogagonadism, 
and anemia were not shown in service.  
	
	Next, post-service evidence does not reflect symptomatology 
associated with hyperthyroidism, hypogagonadism, or anemia for 
many years following separation from service.  Specifically, 
complaints associated with hyperthyroidism and hypogagonadism 
were first reported in his August 2005 claim.  Treatment for 
these disorders is initially reflected in a September 2005 VA 
treatment record (hyperthyroidism) and in February 2006 VA 
treatment record (hypogagonadism).  A diagnosis of anemia was 
first reflected in a May 2004 VA treatment record.  Therefore, 
the competent evidence does not reflect continuity of 
symptomatology.
	
	In addition, to the absence of documented post-service 
symptomatology related to his disorders for many years, the 
evidence includes the Veteran's statements and sworn testimony 
asserting continuity of symptoms.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He appears to have 
indicated that he continued to experience symptoms relating to 
his disorders after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	
	The Board emphasizes the multi-year gap between discharge from 
active duty service (1967) and initial reported symptoms related 
to hyperthyroidism and hypogagonadism in approximately 2005 (over 
a 35-year gap) and anemia in approximately 2004 (over a 35-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with claims for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
hyperthyroidism, hypogagonadism, or anemia to service, despite 
his contentions to the contrary.  No medical professional has 
established a relationship between these disorders and active 
duty.   

	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed hyperthyroidism, 
hypogagonadism, and anemia and active duty service.  The Board 
reiterates that he is competent to report symptoms as they come 
to him through his senses.  However, hyperthyroidism, 
hypogagonadism, or anemia are not the type of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been provided 
by the medical personnel who have examined the Veteran during the 
current appeal.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").
  
In sum, the evidence does not support a grant of service 
connection for hyperthyroidism, hypogagonadism, or anemia.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), anemia is regarded as a chronic disease.  However, in 
order to trigger the presumption, such disease must become 
manifest to a degree of 10 percent or more within 1 year from the 
date of separation from service.  See 38 C.F.R. § 3.307(a)(3) 
(2009).  As the evidence of record fails to establish any 
clinical manifestations of anemia within the applicable time 
period, the criteria for presumptive service connection on the 
basis of a chronic disease have not been satisfied. 

In sum, the evidence does not support a grant of service 
connection for subclinical hyperthyroidism, hypogagonadism, 
hepatitis C or anemia.  


ORDER

Service connection for a gastrointestinal stromal tumor (GIST), 
claimed as stomach cancer, claimed as due to exposure to 
herbicides, is granted.

Service connection for subclinical hyperthyroidism, claimed as 
due to exposure to herbicides, is denied.

Service connection for hypogagonadism, claimed as low sperm count 
due to exposure to herbicides, is denied.

Service connection for hepatitis C, claimed as due to exposure to 
herbicides, is denied.

Service connection for anemia, claimed as a blood disorder with 
exhaustion due to exposure to herbicides, is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to 
assist also includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make a 
decision on the claim. 

In considering the claim of service connection for rhinorrhea, 
the Board begins by considering whether his disability existed 
prior to service.  In this regard, a veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  See 38 
U.S.C.A. § 1111.

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  The Board has considered that the Veteran reported a 
history of frequent colds, prior to service, on his April 1965 
report of medical history.  However, his April 1965 enlistment 
examination revealed a normal clinical evaluation of his sinuses 
and nose. As there was no defect of the Veteran's sinuses or nose 
noted on entry, and there is no clear and unmistakable evidence 
of record showing that his rhinorrhea preexisted service, the 
presumption of soundness has not been rebutted.  As such, the 
Board will proceed under the premise that his rhinorrhea did not 
preexist service. 
	
Service treatment records reflect that the Veteran was treated in 
March 1966 for complaints of a sore throat and a cold.  He was 
once again treated for a sore throat in May 1967.  At his July 
1967 separation examination the clinical evaluation of his nose, 
sinuses, mouth and throat were normal.  Post-service records 
reflect that the Veteran reported constant drainage from his nose 
at his May 2006 VA examination. He was diagnosed with rhinorrhea 
at that time.  He reported long-standing symptoms of post nasal 
drip at an October 2006 private treatment visit. 

Although a May 2006 VA examination was completed, a medical nexus 
has not yet been obtained regarding his claim for rhinorrhea.  
The Veteran, through his representative, in a December 2009 
informal hearing presentation, indicated that he had been 
suffering from this disorder since the 1960's.  He alleged that 
he self-medicated with over-the-counter medications.  Based on 
documentation of some treatment in service, and current treatment 
for his disorder, along with allegations of continuity of 
symptomatology, the Board finds that a remand of the claim of 
service connection for a low back disorder is necessary.  38 
U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
to evaluate the relationship between his 
rhinorrhea and active duty service.  The 
examiner is asked to provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability of greater) 
that any current rhinorrhea is causally 
related to service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record, to include consider of 
symptomatology exhibited during service.  
The claims file must be reviewed in 
conjunction with the examination.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


